PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Ganschow, et al.
Application No. 16/725,095
Filed:   December 23, 2019
Attorney Docket Number: 
STREAMP1000US1
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

On November 15, 2021, a non-final Office action was mailed setting a shortened statutory period for reply of three months from its mailing date. Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  On May 16, 2022, an “Amendment & Response to the Office Action Dated November 16, 2021” responsive to the non-final Office action was filed, with a request for an extension of time under 37 CFR 1.136(a) within the third month.  On May 19, 2022, a Notice of Abandonment was mailed indicating that the application was abandoned for failure to file a reply to the November 15, 2021, non-final Office action.  

It is noted that the Technology Center held the subject application abandoned and it is, therefore, appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed.  A review of the application file history reveals that the application was improperly held abandoned as a timely and proper reply to the November 15, 2021, non-final Office action was received within the allowed period set for reply. See 37 CFR 1.6 and 37 CFR 1.8.

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 2424 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-2400.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET